  Case 1:18-cr-00468-TSE Document 182 Filed 05/13/21 Page 1 of 2 PageID# 1304



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


UNITED STATES OF AMERICA


                V.                                              Criminal Action No. 18-cr-468


DAVID SURIEL
                Defendant.


                                               ORDER


        This matter is before the Court on Defendant David Suriel's Unopposed Motion to Reduce

Supervised Release Term Pursuant to 18 U.S.C. § 3573(e)(1).' Section 3573(e)(1) permits a

district court to terminate a Defendant's term ofsupervised release(1)where the Defendant serves

at least one year of his supervised release term and (2) where termination of the Defendant's

supervised release term is warranted by the Defendant's conduct and the interests ofjustice. See

18 U.S.C. § 3573(e)(1). Both elements are met here and a hearing on Defendant's motion is

unnecessary pursuant to Rule 32.1(c)(2), Fed. R. Crim. P. Therefore, Defendant's supervised

release term will be terminated.

        The following facts provide relevant background to Defendant's motion. On April 18,

2019, Defendant pled guilty to (1) conspiracy to distribute and possess with intent to distribute

five kilograms or more of cocaine, a violation of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(l)(A)(ii)(II) and (2) attempted possession with intent to distribute 5 kilograms or more of

cocaine, a violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(l)(A)(ii)(II), and 18 U.S.C. § 2. On

September 27, 2019, Defendant was sentenced to twelve months and one day of imprisonment,

with credit for time served, and to a three-year term of supervised release. Because Defendant


' The Court has confirmed with Defendant's probation officer that neither she nor the government opposes
Defendant's motion.

                                                   1
Case 1:18-cr-00468-TSE Document 182 Filed 05/13/21 Page 2 of 2 PageID# 1305
